Citation Nr: 1112543	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  08-29 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased compensable rating for psoriasis of the feet.

2.  Entitlement to an increased compensable rating for plantar fasciitis, right foot. 

3.  Entitlement to an increased compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The Veteran served on active duty from May 1976 to November 1979, and March 2003 to April 2005.  He also had periods of active and inactive duty training with the U.S. Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in part, granted service connection for psoriasis of the feet and plantar fasciitis, right foot.  Noncompensable ratings were assigned to each.  The Veteran appealed the ratings assigned.

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in August 2010.  A transcript of this proceeding has been associated with the claims file.  

The Board notes that the Veteran has filed numerous claims and has several issues in various stages of development.  These include entitlement to service connection for a left knee disorder, PTSD, and a period of convalescence for treatment of a left carpal tunnel syndrome.  He also has claims for entitlement to an increased rating for a hiatal hernia and bilateral hearing loss.  These issues are all referred back to the RO for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND 

At his hearing the Veteran testified that his service-connected psoriasis of the feet and plantar fasciitis, right foot was more disabling than currently rated.  He contends that increased compensable ratings were warranted.  The Board finds that both claims must be remanded for additional development.

The most recent VA compensation examinations of the Veteran's psoriasis of the feet and plantar fasciitis, right foot were conducted in May 2007.  The Veteran has testified that the service-connected disabilities have worsened since that time period.  Given that almost four years have passed since the most recent VA compensation examinations, the evidence has become stale, at least as it pertains to the current levels of disability.  Therefore, the Board finds that the Veteran should be afforded additional VA compensation examinations to assess the current degree of disability of his psoriasis of the feet and plantar fasciitis, right foot.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board notes that the psoriasis of the feet may have active and inactive stages.  It is essential to attempt to schedule the Veteran for an examination of his psoriasis during an active stage.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  At his hearing, the Veteran essentially testified that his psoriasis condition is worse at certain times than at others without being specific.  It would likely be difficult to schedule an examination in advance of these circumstances.  However, he should be contacted to determine when his flare-ups of psoriasis of the feet usually occur and then the skin examination should be conducted at the appropriate times.

In a May 2009 rating decision, the RO in part, denied entitlement to a compensable rating for bilateral hearing loss.  In December 2009 the Veteran submitted a notice of disagreement (NOD) with regard to this issue.  The record does not contain a statement of the case regarding this issue.  Consequently, the Board must remand this issue for the RO to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).
Accordingly, this case is REMANDED for the following actions:

1.  Per Manlicon v. West, 12 Vet. App. 238 (1999), send the Veteran and his representative a SOC on the issue of entitlement to an increased compensable disability rating for bilateral hearing loss.  The Veteran must be informed that in order to perfect an appeal of the claim to the Board, the Veteran must timely file a substantive appeal, following the issuance of the statement of the case.

2.  Obtain the Veteran's more recent treatment records (since May 2007) from the West Palm Beach and Miami VAMCs, as well as any VA contract provider or facility, and associate the records with the claims folder.  

3.  The RO should schedule the Veteran for a VA dermatology examination to determine the nature and severity of his service-connected psoriasis of the feet.  The examination preferably should be scheduled when the Veteran's skin disorder is in an active phase.  The claims file and a copy of this Remand should be made available to the examiner for review and this should be so indicated in the report of the examination.  All indicated studies should be performed, and all findings should be reported in detail.  The physician must provide specific findings as to each of the following:

a.  The measurement of the percentage of the entire body affected by the skin disorder, and the measurement of the percentage of exposed areas affected by the skin disorder, including associated scabbing, blistering, skin tenderness and fragility, scarring, or hypopigmentation;

b.  The need for systemic therapy such as corticosteroids or other immunosuppressive drugs, and, if there is such a need, the total duration required over the past 12 months;

c.  Whether there is extensive lesions or marked disfigurement associated with the service-connected psoriasis of the feet.

The rationale for all opinions expressed should be provided.  

4.  Thereafter, schedule the Veteran for a VA podiatry examination, by an appropriate specialist, to determine the current severity of his service-connected right foot plantar fasciitis.  The claims file and a copy of this Remand should be made available to the examiner for review and this should be so indicated in the report of the examination.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner is requested to identify all symptomatology related to the right foot, plantar fasciitis.  The absence or presence of the following should be noted: weight-bearing line over or medial to the great toe; inward bowing of the tendo Achilles; pain on manipulation and use of the feet; marked deformity; pain on manipulation and use accentuated; indication of swelling on use; characteristic callosities; marked pronation; extreme tenderness of plantar surface of the feet; marked inward displacement and severe spasm of the tendo Achilles on manipulation; and whether symptoms are improved by orthopedic shoes or appliances.

Whether the Veteran's plantar fasciitis of the right foot is pronounced, severe, moderate, or mild should be determined by the examiner.

5.  The Veteran should be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  The RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

7.  Following any other indicated development, the RO/AMC should readjudicate the claims.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010). 

